Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 20, 2020

The Court of Appeals hereby passes the following order:

A20A1783. SUZIE ELIE v. THE STATE.

      On December 18, 2019, the trial court entered an order denying Suzie Elie’s
motions for out-of-time appeal and for appointment of counsel. Elie filed a notice of
appeal, which was entered on January 21, 2020. The State has moved to dismiss the
appeal.
      Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days of
entry of the order sought to be appealed. “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Because Elie filed the notice of appeal 34 days after entry of the trial court’s
order, we lack jurisdiction to consider the appeal. See Ebeling v. State, No.
A20A1437, 2020 WL 3069794 (Ga. App., June 10, 2020). Accordingly, the State’s
motion to dismiss is hereby GRANTED and the appeal is DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/20/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.